DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the communication filed on 12/14/2020; claim(s) 1- 20 is/are pending herein; claim(s) 1 & 18 is/are independent claim(s).

Response to Arguments
Applicant’s arguments, Remarks, 12/14/2020, pages 8- 9, with respect to the independent claim(s) 1 & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, this claim depends on claim 1. The claim recites limitations: “The method of claim 1, further comprising receiving information by one or more computing devices” and “wherein selectively disposing is based on the distortion correction information”. However, the claim fails to clarify which specific information (e.g., article data, biometric data, design input) is received. Thus this limitation creates confusion about whether new data is received or one or more of the same data of the claim 1 are received again.
 Furthermore, there is insufficient antecedent basis for the limitation “wherein selectively disposing” because neither the claim 1 nor the claim 14 previously mention of “selectively disposing”. Please note claim 14 does not depend on claim 11 that previously mentions of the phrase “selectively disposing”. Therefore, the scope of the claim 14 is unclear/indefinite.
For the examining purpose, any received data is interpreted as claimed “received information” and the limitation “information step and wherein selectively disposing is based on the distortion correction information” is interpreted as “information step and performing selectively disposing ”.
Claim Rejections - 35 USC § 102
Claim(s) 1- 5, 17-18, & 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by George (US 20190125022 A1).

Regarding claim 1, George teaches a method for article management [“rapid production of on demand apparel”], the method comprising:
information about the user like “first set of data”, e.g., “scanned data” being collected by the scanners] comprising at least biometric information [“receives a first set of data associated with body shape and size of the user (102, 202)”] associated with one or more consumers ([0051, 0065], figs. 1-2); 
b) receiving design inputs [information entered by the user about “second set of data” that includes “one or more preferences of the user 202.”, e.g., “kiosk asks for the user X preferences and allows the user X to select one or more apparel of the choice of the user X”] indicative of a design of an article, wherein the design of the article is based on the consumer data ([0051, 0065]); 
c) causing output of interactive content [information displayed to the user while selecting the apparel and providing scanned data, e.g., “the kiosk shows the augmented image of user X in the selected apparel”] to a user interface [e.g., “interactive kiosk may include a display panel”] associated with the one or more consumers, wherein the interactive content comprises at least a representation of the design [“first set of data received from the one or more images is used to… design and fit sizes for the production and recommendation of apparel”] of the article ([0010, 0025, 0050]); and 
d) outputting article data [at least some information/data about the apparel/article selected by the user are displayed to the user 102/202 in figs. 1-2] comprising at least manufacturing data [any data that causes to perform “manufacturing of on demand apparel is based on the one or more parameters… of order and the like”] indicative of instructions associated with manufacture of the article by applying a plurality of manufacturing processes [actions performed by the various devices 206 of the fig. 2 to manufacture an apparel ordered by the user 102/202] on a piece of material ([0035-0036, 0039, 0050, 0065]), 
wherein the instructions are based on the design of the article, wherein the article data is configured to be received by one or more computing devices [computers of the server 210 (like computer of fig. 4) and/or production system 204 that can connect to the “communication network”] associated with the plurality of manufacturing processes, and wherein the manufacturing processes are updated [causing the manufacturing machines 206 to begin executing customer’s order which requires operating of the machines 206 from non-operating states] based on at least the article data ([0039-0041, 0065], fig. 2), and 
wherein the article data [“the automated apparel production system 204 tracks the current status of the apparel produced by the plurality of apparel manufacturing machines 206”. Here, “current status” can be a 1sub-part of the article data which is updated after various sequential machines 206s complete their tasks. Please note that applicant’s claim 8, line 1 also clarifies that “information associated with” consumer/customer order can be an example of the claimed “article data”] is updated [the tracking actions performed in step 318 is after actions of the steps 312- 316] based on execution of a preceding [machines 206 perform their tasks before providing completion/already produced and finishing is applied notification to the user as part of the “tracks the current status of the apparel produced by the plurality of apparel manufacturing machines”] one or more of the manufacturing processes on the piece of material ([20058, 0065]).

Regarding claim 2, George further teaches the method of claim 1, wherein the consumer data further comprises consumer preference [“more user preferences include preferences for size, material of shirt”] information ([0061]).

Regarding claim 3, George further teaches the method of claim 1, wherein the outputting manufacturing data comprises outputting [using of the printing machines to manufacture user’s order], to a digital print system [“the printing machine is used for performing printing operations on the fabrics or material selected by the user 202”], at least a portion of the manufacturing data ([0040], fig. 3).

Regarding claim 4, George further teaches the method of claim 1, further comprising receiving coloration data [e.g., “preference of the user in color, designs, type of clothes”] indicative of a coloration feasibility [“analyzing of the first set of data and the second set of data is done to check the unavailability of any required data”], 

Regarding claim 5, George further teaches the method of claim 1, further comprising
a) generating a tech pack3 [“one or more user databases” that can be used for “machine learning” for user’s preference recommendation] based on (i) the design of the article and (ii) a fabric selection [“selected apparel”] 0033-0035, 0045- 0050) or 
b) Outputting a bill of material [“the web based platform asks for the one or more user preferences for the white color shirt…billing amount and delivery date to the one or more platforms”] based on the design of the fabric ([0061]).

Regarding claim 17, George further teaches a system configured to implement the method of claim 1, wherein the system comprises one or more of: 
textile printer, textile laser cutter [“apparel manufacturing machines 206 includes but may not be limited to a cutting machine 206a”], textile pick-and-place unit, vision system, computer network with control unit ([0040]).

Regarding claim 18, George teaches a method for color control, the method comprising: 
information about article ordered by the user, e.g., first set of the data that includes scan data and second set of the data that includes “shape preference, color of fabric, choice of customized finishing” and “preference of the user 202 in material and color of fabric and the like”] comprising information associated with a consumer order of an article, wherein the article data comprises at least color information associated with a design color of at least a portion of the article ([0005, 0038, 0061, 0065], figs. 1-2); 
(b) receiving data indicative of one or more characteristics [information of the apparel, e.g., type of the apparel, “the pattern of the selected apparel”, “material type, a material elasticity”] of a substrate for use in forming the article ([0005, 40038, 0041, 0052]); 
c) selecting [“The stitching of the one or more apparel pieces is done based on the analyzing of the first set of data and the second set of data” and “cutting the material of the apparel preferred by the user into one or more apparel pieces based on the analyzing of the first set of data and the second set of data”, wherein the second set of the data includes type of the fabric. Therefore, the selecting of the finishing process is based on the type/characteristics of the substrate or fabric or apparel], based on the data indicative of one or more characteristics of the substrate [the type of the fabric, “cutting of the selected apparel is done by the cutting machine 206a based on the pattern of the selected apparel”], a chemical profile or a finishing process [“stitching of one or more apparel pieces” and “step of cutting the material of the apparel”] ([0012-0013, 0041, 0052]);
using of the machines 206 after “the user X places an order by choosing one or more mode of payments…performs various operations for the manufacturing of selected apparel in real time” and “the user 202 confirm or place the order of the selected apparel”] at least a portion of the article using the selected chemical profile [using of the coloring machine as selected by the user, wherein particular color can be called a chemical profile] or finishing process [using of the finishing machine 206c], or both, wherein the formed article exhibits a color that is within tolerance [implementing of the “determine choices of the user in color, fabrics”] of the design color ([0050, 0053, 0061, 0065], Claim 8); and
 e) updating [“At step 318, the automated apparel production system 204 tracks a current status of the apparel being produced by the plurality of apparel manufacturing machines 206”. Here, the updating status is also performed after completing of the forming of the apparel ordered by the user and after selecting the coloring machines to color the fibers, threads, fabrics and the like] the article data [status information is sub-part of the article data] based at least on the selected chemical profile and the forming at least a portion of the article ([0041, 50058, 0065]).
Regarding claim 20, George teaches a system configured to implement the method of claim 18, wherein the system comprises one or more of: 
.

Claim Rejections - 35 USC § 103
Claim 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (US 20190125022 A1).

Regarding claim 9, George teaches/suggests the method of claim 1, further comprising:
 receiving the piece of material comprising a textile [“apparel”], wherein the article data comprises information [second set of the data that includes “type of fabrics, type of notions…brand preferences”] relating to the piece of material ([0038, 0041, 0047]), 
wherein the manufacturing processes comprise: 
conditioning [“finishing work includes removing unwanted pieces from the stitched apparel, ironing, washing, incorporating hardware and the like”], 
applying [“The coloring machines are used to add colors on the material of the apparel selected by the user 202”] one or more chemistries [“color” can be called chemistries] to at least the portion of the piece of material, wherein one or more of the conditioning and the applying is based on the article data ([0041]).
plasma” to condition its piece of material to remove one or more contaminants.
However, Examiner takes official notice that using of the plasma while performing finishing (during washing) of the recently manufactured apparel as part of “removing unwanted material” is well-known in the art to remove organics contamination through chemical reaction or physical ablation of hydrocarbons on the surface of the apparel. Simply put, George renders invention of this claim obvious to PHOSITA.

Regarding claim 10, George teaches/suggests the method of claim 9, wherein the conditioning at least the portion of the piece of material further activates a surface of the textile, and wherein activation of the surface of the piece of material improves a performance of the one or more chemistries [applying colors would be easier after washing] as compared to an unactivated surface of the textile piece of material with the same one or more chemistries applied thereto ([0041]).

Claim(s) 6- 8 & 11- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Craamer et al. (US 20110033691 A1, hereinafter Craamer). Craamer is reference of the record.

Regarding claim 6, George further teaches/suggests the method of claim 1, further comprising:
receiving the piece of material comprising a textile [“the apparel”], wherein the article data comprises information relating to the textile ([0041]); and

 wherein the manufacturing processes comprise:

drying [“the finishing machine 206c is used to perform finishing work of the apparel” suggests drying as part of the removing unwanted material via washing and to packing] the select area of the piece of material such that a surface of the select area is capable of being printed ([0041, 0055]). 
George does not clearly teach the manufacturing process comprising
 causing an applicator to apply a chemistry to the select area of the piece of material, wherein application of the chemistry to areas of the piece of material outside the select area is minimized and is based on at least the article data.
Craamer teaches a method of manufacturing of garments/textiles ([0023]), where the method comprises receiving a piece of material comprising a textile, wherein the article data comprises information [“treat different successively transported textile articles in different ways”] relating to the textile [type of textiles] and determining, based at least on the article data, a select area of the piece of material that is to be printed ([0080]); 
causing an applicator to apply a chemistry to the select area [“a highly concentrated solution is sprayed directly onto the substrate with a precisely controlled dosage”] of the textile, wherein application of the chemistry to areas of the 
drying the select area of the piece of material such that a surface of the select area is capable of being printed ([0011, 0033]).
It would have been obvious to one ordinary skill in the art the time of the invention was filed to combine the teachings of Craamer and George because they both related to manufacturing and finishing of the manufactured textiles/apparels before delivering to the users, and modify the manufacturing devices 206 of the George to apply a chemistry (e.g., concentrated solution) to the selected (per design/manufacture data) area of the designed apparel during finishing of the apparel as in Craamer. Doing so the amount of water, power, or material consumed by the finishing machine(s) 206c can be reduced while preparing the highly quality apparels (Craamer, [0016, 0082- 0083]). Furthermore, Crammer teaches an additional example technique (“finishing of textiles by digital droplet deposition using drop-on demand inkjet (DoD) techniques”) that can be utilized by the devices 206c of the George to perform its finishing process.

Regarding claim 7, George in view of Crammer further teaches the method of claim 6, wherein the chemistry comprises a foam chemistry (Crammer, [0036, 0082]).

Regarding claim 8, George in view of Crammer further teaches method of claim 6, wherein the chemistry is applied using a drop on demand [“deposition by drop-on-demand inkjet technique onto a textile substrate”] process (Craamer, [0003, 0028, 0047], claim 40).
Regarding claim 11, George further teaches the method of claim 1, wherein the article data comprises information indicating locations [“specific designs, patterns, text and images on the material of the apparel selected by the user 202.” are known by PHOSITA to be placed on particular location rather than placing them in random locations] for application of a material on a surface of the article ([0041, 0047]).
George does not expressly teach/suggest:
wherein the manufacturing processes comprise selectively disposing, using drop on demand and based on the locations and at least the article data, the material only at the locations, whereby the material is not disposed on at least a portion of the article.
However, Craamer teaches a method of manufacturing of garments/textiles ([0023]), wherein the method comprises the one or more manufacturing processes [processes shown in figs. 2, 5’s rows 2, 4, 5, 6 etc.,] comprise selectively disposing, using drop on demand [“finishing composition for deposition by drop-on-demand inkjet technique onto a textile substrate”] and based on the locations and at least the article data, the material only at the locations, whereby the material is not disposed on at least a portion of the article ([0019, 0028, 0080]).
It would have been obvious to one ordinary skill in the art the time of the invention was filed to combine the teachings of Crammer and George because they both related to processing of the apparels/textiles, and utilize a chemistry to the only selected area of the designed apparel in the George’s system (via “drop-in demand” technique) as suggested by Craamer. Doing so the amount of water, power, or material consumed manufacturing machine(s) can be reduced while preparing the textile for finishing per designed apparel (Craamer, [0082- 0083]). Furthermore, Crammer teaches finishing of textiles by digital droplet deposition using drop-on demand inkjet (DoD) techniques”) that can be used by the devices 206c of the George to perform its finishing process.

Regarding claim 12, George further teaches/suggests the method of claim 11, wherein the material comprises an adhesive [stitching of one or more pieces step of the George are well-known to be used via adhesive to allow connecting to pieces of the apparel] ([0054]).

Regarding claim 13, George in view of Crammer further teaches/suggests the method of claim 11, wherein the selectively disposing is based on registration points6 [“the pixels 102” wherein “precise position of each pixel may be carefully controlled… sing such techniques, each nozzle may generate as many as 100,000 droplets per second”] associated with the article [“suitable positions on the textile”] (Crammer, fig. 10, [0026, 0089]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Colaianni et al. (US 20170351246 A1). Colaianni is reference of the record.
Regarding claim 14, George further teaches/suggests the method of claim 1, further comprising receiving information by one or more computing devices, wherein the fourth step of analyzing the first set of data and the second set of data to get the one or more parameters required for the production of the selected one or more apparel”] the article data ([0003]).
George does not expressly teach such analyzing is also performed to retrieve distortion correction information, wherein the distortion correction information is at least partially derived based on one or more manufacturing processes preceding the receiving information step and performing selectively disposing 
Colaianni teaches a method comprising: receiving information by one or more computing devices, wherein the receiving information comprises analyzing the article data to retrieve distortion correction information [adjusted manufacturing data for the “shrinkage”] wherein the distortion correction information is at least partially derived based on one or more manufacturing processes [“the shrinking data may depend on many parameters …more particularly, the knitting structure used in the case of a knitted piece of apparel.”] preceding the receiving information step and wherein selectively disposing [placing of the logo or pattern to the adjusted manufacturing data by considering the shrinkage] is based on the distortion correction information ([0059, 0061 0072, 0086, 0103, 0177]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Colaianni and George because they both related to a computing device collecting and analyzing various article data before fabricating of the apparel, and modify the system of George to retrieve distortion/shrinkage correction information after performing analyzing of the first and .

Claim 15 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (US 20190125022 A1) in view of Magee et al. (US 20030139840 A1, hereinafter Magee). Magee is reference of the record.

Regarding claim 15, George teaches of performing an operation by a pick and place system to fabricate the apparel from the design data ([0040]).
However, George does not clearly teach wherein the article data comprises nesting information indicating a spatial placement of one or more parts of the article on a textile web, and 
wherein the nesting information is at least partially derived from one or more of: 	characteristics of a material used to form at least a portion of the one or more parts of the article, one or more treatments applied to a material used to form at least a portion of the one or more parts of the article, a desired web speed, or an operation performed by a pick and place system configured to move the one or more parts of the article once separated from the material.
Magee is directed to designing an article data [“Product Specification Template] that can be processed in an article manufacturing site(s) having “textile 
wherein the article data [the template comprises “two distinct sets of information: non-customizable and customizable, as depicted in FIG. 2(c).” wherein “content of the Design File changes with each design choice made by the user”] comprises nesting information [e.g., portion of “customizable” sub-set of the “template”] indicating a spatial placement [“the Custom Product Specification includes…as well as various artistic or design choices, such as color, text, choice and 7position of design elements”] of one or more parts of the article on a textile web [equipment that performs manufacturing of the product of step 195] and wherein the nesting information is at least partially derived from one or more of:
 characteristics of a material used to form at least a portion of the one or more parts of the article, one or more treatments [“instructions specifying the manufacturing processes to take place after dyeing, such as shearing, edge treatments”] applied to a material used to form at least a portion of the one or more parts of the article, a desired web speed, or an operation performed by a pick and place system configured to move the one or more parts of the article once separated from the material ([0073, 0076-0078, 0137], fig. 2B).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Magee in the system George because 

Regarding claim 16, George in view of Magee further teaches the method of claim 15, wherein the nesting information is at least partially derived from a feedback loop associated (somehow) with operations [the customizable information varies based on “manufacturing processes to take place” in the pick/place system (fabricating equipments of manufacturing site). Using of the data of the production site during the designing of the template can be called data derived from a feedback loop under BRI] of the pick and place system (Magee, [0077-0079]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Soriano et al. (US 20170208217 A1, hereinafter Soriano). Soriano is reference of the record.
Regarding claim 19, George teaches the method of claim 18 further comprising:
performing a first process [performing of the cutting or stitching before performing of the finishing by the finishing machine 206c while using printing machine (“the printing machine is used for performing printing operations on the fabrics or material selected by the user 202”)] of a plurality of article management 
George does not teach: capturing, using an inline spectrophotometer, color data associated with the first stage article; comparing, based on the article data, the color data to the color information; and executing a remediation based at least on the comparing the color data to expected data as claimed.
Soriano teaches a method of color control on a printing machine [one of the printing machine 20 of fig. 4], wherein method [“FIG. 7 is a flow chart illustrating a process of conducting color calibration”] comprising: 
performing a first process [e.g., “the color patch chart(s) (or measurement sheets) having a plurality of color patches (or calibration print stripes) is printed”] of a plurality of article management processes [requiring to print many pages accordance to print queue] to output a first stage article associated with the article ([0054, 0063]);
capturing, using an inline spectrophotometer [“information received by the CPU (or processor) 401 from the in-line spectrophotometer”], color data associated with the first stage article ([0081-0083]);
comparing, based on the article data, the color data to the color information ([0063]); and executing a remediation [“perform a color calibration” of the printer 20] based at least on the comparing the color data to expected data [“target color and/or the color quality”] ([0060, 0081- 0083]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Soriano and George because they both 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes applicant’s Remark clearly states that article data is not limited to the manufacturing/design file (“article data is not merely a design file that contains manufacturing
        information, as in Colaianni”) rather it covers various data of the article including unique id, order data, color data, nesting information, see Remarks (dated 2020/12/14 page 8, 2nd last paragraph) and specification, para. [0139]. Therefore, under BRI, the claimed “article data” covers any information/data that is related to the article/apparel that is being designed and manufactured. Claim 1 also does not require updating of the every sub-data of the “article data”. 
        
        2 the user gets notification…user 202 may tracks the current location of the order in between the manufacturing place and the shipping place”. Here, the tracking information is sub-data of the article data which is updated after/based on performing one or more preceding manufacturing processes by the machines 206 for the same piece of the material as claimed and confirmed by the applicant’s remarks (“realtime updates conducted after manufacturing steps on the same piece of manufacturing material”, page 9, 2nd paragraph).
        3 Paras. 0098, 00144 of specification suggest the phrase “tech pack” can be a file stored in a database.
        4 “the plurality of product features includes a set of product dimensions from body fitting, a closure type, a fabric type, a material type, a material elasticity, a material texture and a material weight of the apparel”
        5 “the user gets notification…user 202 may tracks the current location of the order in between the manufacturing place and the shipping place”. Here, the tracking information is sub-set of the article data which is updated after/based on performing one or more preceding manufacturing processes by the machines 206 for the same piece of the material as claimed and confirmed by the applicant’s remarks (“realtime updates conducted after manufacturing steps on the same piece of manufacturing
        material”, page 9, 2nd paragraph).
        6 Also refer to Buschmann (US 20140176629 A1, para. 001), provided in the PTO-892 of the last office action, that shows “pixels” can be called “registration points” for droplets.
        
        7 Please also note Gordon (US 20170131703 A1) (cited during earlier PTO-892) states “Parts can be placed or packed in relationship with one another in such a fashion as to optimize the use of the material. This packing operation, commonly known as nesting, is required for cutting of” (Para. 0004]). The para. 0032 of the applications specification states minimizing waste from cut in association with “nesting information”. Thus, user’s specific design/layout about how and where to place one parts/elements on the article without significantly increasing the cost are interpreted as “nesting information”.